*482Defendant’s claim that the trial court did not réspond meaningfully to a jury note is unpreserved for appellate review, and we decline to review it in the interest of justice. In any event, if we were to review it, we would find that the note requested a readback of matter not in the record, and that the portion of the record defendant claims should have been read back would have introduced a confusing ambiguity which the court had discretion to decline without elaboration. Concur— Milonas, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.